Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin 6,409,365.
In regard to claim 1, Lin teaches an apparatus comprising a hollow cylindrical threaded channel 21 providing a circular light housing 2,31 on one end and a pair of conduits  (note: 2 wires within cord L - shown in fig. 4-A) passing through the other end; and a threaded nut P disposed on the hollow cylindrical threaded channel with one or more elongated arms  (see fig. 4A) extending outward and upward from a base of the threaded nut.  
In regard to claims 2 and 3, Lin teaches the elongated arms are angled approximately 45 degrees from an area of the threaded nut contiguous with the hollow cylindrical threaded channel and  wherein there are two elongated arms extending from opposite sides of the nut (evident from fig. 4-A).  
In regard to claim 4, Lin teaches the base of the two elongated arms comprises curved lips to match a portion of the cylindrical edge of the nut (see rounded portion at base of arm to match cylindrical channel).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of White 2,433,314. 
In regard to claim 5, Lin teaches the invention described above but lacks top portions of the two elongated arms include flat surfaces (Lin’s are rounded), and wherein the angle between the flat surfaces and an angled portion of the elongated arms is approximately 45 degrees.  
White teaches a wing nut 41 including top portions of the two elongated arms include flat surfaces, and wherein the angle between the flat surfaces and an angled portion of the elongated arms is approximately 45 degrees (see fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to make Lin’s wingnut include a flat top surface such as taught by White. One of ordinary skill in the art would have been motivated to include flat top surfaces on the wing nut of Lin in order to provide for easier gripping or to simply use a lower cost or more readily available wing nut for use or replacement of a lost part. 
Additionally the applicant is advised it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lin.
In regard to claim 6, the length of the elongated arms prior to the top flat portions of Lin’s wingnut is at least twice as long as a length of the top portion of the elongated arms (although the top is curved), and thus one of ordinary skill would recognize upon making the top portion flat (such as in White) would result in the top flat portion being less than half the length of the elongated arm. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Henry 6,539,886 teaches a similar light for a boat
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875